DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–27 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 1, 15, and 16, Examiner finds arguments on page 18 (clarifications of date ranges… days weeks months etc) and pages 20-24 of remarks filed on 11/02/2021 persuasive and prior-art does not teach:
 "  A method, comprising: at an electronic device with a touch-sensitive surface, a display, and one or more tactile output generators for generating tactile outputs associated with physical displacement of the electronic device or a component of the electronic device:
displaying, on the display, an item navigation user interface that includes:
a representation of a first portion of a plurality of items, wherein the plurality of items are arranged into two or more groups that are represented by corresponding index values in a plurality of index values and the first portion of the plurality of items includes a first group of the items that corresponds to a first index value in the plurality of index values, and displaying the representation of the first portion of the plurality of items includes displaying a representation of the first group of the items; and
an index navigation element that includes representations of three or more of the plurality of index values;
while displaying the item navigation user interface, detecting a first drag gesture on the touch-sensitive surface that includes movement from a first location corresponding to the representation of the first index value that represents the first group of the items to a second location corresponding to a representation of a second index value that represents a second group of the items; and
in response to detecting the first drag gesture:
switching from displaying the representation of the first group of the items to displaying a representation of the second group of the items; and
in conjunction with switching from displaying the representation of the first group of the items to displaying the representation of the second group of the items, generating, via the one or more tactile output generators, a first tactile output.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175